--------------------------------------------------------------------------------

Exhibit 10.3
 
[image00001.jpg]

 
EMPLOYEE CONFIDENTIALITY/PROPRIETARY INFORMATION AND NONCOMPETITION AGREEMENT
 
In consideration of and as a condition of the granting of employment to Joseph
Vanderstelt ("Employee") with Craft Brew Alliance, Inc. ("Company"), Employee
agrees as follows:


1.             Covenant Not to Compete.  At all times during Employee's
employment and for a period of six (6) months from the date of Employee's
voluntary termination of employment or termination of employment by Company for
cause (as defined in Employee's CBA Executive Officer Employment Agreement dated
April 27, 2015), Employee will not:
 
a.            Directly or indirectly engage either individually or in any
capacity for any other person or entity in the manufacture, distribution, or
sale of beer or malt beverages or in any other business that competes in any way
with the business of Company anywhere in the United States;
 
b.            Directly or indirectly solicit, divert, or accept orders for
products or services that are substantially competitive with the products or
services offered by Company from any customer of Company; or
 
c.            Directly or indirectly induce or attempt to induce any supplier of
Company to cease doing business with Company or to do business with any other
person or entity engaged in any business that competes in any way with the
business of Company;


provided, however, that the restrictions set forth in this paragraph shall not
prevent Employee from engaging in any of the above-listed activities (other than
to divert orders for products or services directed to Company or to induce or
attempt to induce any supplier of Company to cease doing business with Company)
for any manufacturer of beer or malt beverage products that has an annual
production of such products exceeding 1,000,000 barrels in the full calendar
year (or its fiscal year if different) immediately preceding Employee's
termination.
 
2.             Covenant Not To Hire Or Solicit Other Employees.  Subject to
applicable state law requirements, Employee will not during Employee's
employment and for a period of two (2) years after termination of Employee's
employment employ in any business competitive with or otherwise similar to that
of Company's any current employee of Company or any employee of Company whose
employment with Company terminated within the previous thirty (30) days, nor
will Employee otherwise solicit or induce or attempt to solicit or induce any
current employee of Company to terminate his or her employment with Company for
any reason.
 

--------------------------------------------------------------------------------

3.             Confidentiality. Employee agrees, both during Employee's
employment and after termination of Employee's employment, to protect and
preserve as confidential and to not disclose to any person or entity or use any
and all Confidential Information, as defined below, acquired during Employee's
employment with Company. "Confidential Information" is defined as: financial
information related to the operation of Company's business; all formulas,
recipes, and procedures relating to the brewing of Company's beer, ales, and
malt beverage products and all information related to such brewing; Company's
unique marketing plans; and the preferences of Company's customers, but does not
include information considered part of the public domain, information that
Employee knew before receiving it from Company, or information that is required
to be disclosed by judicial or administrative proceedings after Employee
diligently tries to avoid each disclosure and notifies and affords Company the
opportunity to obtain assurance that compelled disclosures will receive
confidential treatment.
 
4.             No Violation of Other Obligations. Employee certifies that
working for Company does not violate any contractual obligations Employee owes
to any third party. Employee agrees to not disclose to Company or use during
Employee's employment any trade secrets or other confidential information of any
third party without that party's consent. Employee acknowledges that Company
wishes Employee to abide strictly by the terms of valid and enforceable
obligations Employee has to prior employers. Employee agrees to inform
Employee's manager/supervisor whenever Employee believes a task Employee is to
perform for Company could jeopardize Employee's ability to abide by those
obligations.
 
5.             Indemnification of Defense Costs and Payment in Case of
Injunction. If Employee is made a party or threatened to be made a party to any
action, suit, or proceeding, initiated by Employee's prior employer, MILLERCOORS
LLC, alleging that Employee has violated any contractual obligation that
Employee owes to MILLERCOORS LLC, Company will indemnify Employee or will
advance on Employee's behalf, as relevant, any legal fees and other reasonable
costs of defense of such action, suit, or proceeding.  If Employee is enjoined
from continuing to provide services to Company during the pendency of such
action, suit, or proceeding, Company will pay Employee his monthly base salary,
together with an amount equal to  premiums for the same or equivalent health
benefits as were being provided to Employee at the time such injunction was
initiated, for a period of time equal to the lesser of three (3) months or the
duration of such injunction, payable monthly in arrears.
 
6.             Company Materials. All notes, files, data, disks, tapes,
reference items, sketches, drawings, memoranda, records, and other materials in
whatever form in any way relating to any of the information referred to in
paragraph 3 above or otherwise to Company's business shall belong exclusively to
Company. Employee agrees to immediately turn over to Company, without retaining
any copies, all such materials in Employee's possession or under Employee's
control at any time at the request of Company or, in any event, upon the
termination of Employee's employment with Company for any reason.
 

--------------------------------------------------------------------------------

7.             Work Made For Hire. All creative work, including but not limited
to computer programs or models, templates, marketing plans, designs, graphics,
techniques, processes, documentation, formulae, products, and technical
information prepared or originated by Employee for Company at any time during
Employee's employment with Company, constitutes work made for hire. All rights
to this work, as well as enhancements and modifications to it, are owned by
Company; and, in any event, Employee hereby assigns to Company all rights,
title, and interest whether by way of copyright, trade secret, or otherwise, in
all such work, whether or not subject to protection by copyright laws or other
intellectual property laws. Employee shall take all actions reasonably requested
by Company to vest ownership of such creative work in Company and to permit
Company to obtain copyright, trademark, patent, or similar protection in its
name.
 
8.             Accounting for Profits. If Employee violates any of the
provisions of this Agreement, Company shall be entitled to an accounting and
repayment of all profits, compensation, royalties, commissions, remunerations or
benefits which Employee directly or indirectly shall have realized or may
realize relating to, growing out of, or in connection with any such violation;
provided, however, that for any violation of the noncompetition obligations set
forth in paragraph 1 above, the remedy provided under this paragraph will  be
limited to the six (6) month noncompetition period. The remedies set forth in
this paragraph shall be in addition to and not in lieu of any injunctive relief
or other rights or remedies to which Company is or may be entitled at law or in
equity or otherwise under this Agreement.
 
9.             Injunctive Relief. Employee understands and agrees that Company
shall suffer irreparable harm in the event that Employee breaches any the
provisions of this Agreement and that monetary damages shall be inadequate to
fully compensate Company for such breach. Accordingly, Employee agrees that, in
the event of a breach or threatened breach by Employee of any of the provisions
of this Agreement, Company, in addition to and not in lieu of any other rights,
remedies or damages available to Company at law or in equity, shall be entitled
to a temporary restraining order, preliminary injunction and permanent
injunction in order to prevent or restrain any such breach or threatened breach
by Employee, or by any or all of Employee's partners, co-venturers, employers,
employees, servants, agents, representatives, and any and all persons directly
or indirectly acting for, on behalf of or with Employee.
 
10.           Remedies in General. If Employee fails to abide by this Agreement
or any provision of it, Company will be entitled to specific performance,
including immediate issuance of a temporary restraining order or preliminary
injunction enforcing this Agreement, and to judgment for damages caused by
Employee's breach, and to any other remedies provided by applicable law.
Subsequent employers shall have this covenant disclosed to them either by
Employee or by Company at the discretion of Company. The provisions of this
Agreement are in addition to and not in lieu of any rights or obligations of
Company or Employee under any applicable statute, regulation, or common law.
 

--------------------------------------------------------------------------------

11.          Attorney Fees. In the event this Agreement is placed in the hands
of any attorney or in any action at law or in equity, administrative proceeding,
or arbitration instituted to enforce or interpret the terms of this Agreement,
including proceedings before any bankruptcy court of the United States, the
prevailing party shall be entitled to recover from the other party reasonable
attorney fees, costs, and necessary disbursements at trial and on any appeal
there from, in addition to any other relief to which such party may be entitled.
 
12.          Severability. If any provision, or portion thereof, in this
Agreement is invalid or legally unenforceable, it shall be enforced to the
extent possible, and all other provisions hereof shall remain in full force and
effect.
 
13.          Waiver. The waiver by either the Company or Employee of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either party and shall in no way affect the enforcement
of all the other provisions of this Agreement.
 
14.          Survival. The terms of this Agreement survive the termination of
Employee's employment.
 
15.          Acknowledgment. Employee acknowledges that Employee entered into
this Agreement after receiving a copy of it in a written offer of employment
provided two weeks or more before Employee began employment.
 
 
Company:
Employee:              
Craft Brew Alliance, Inc.  
By:
/s/Andrew J. Thomas
/s/Joseph K. Vanderstelt
Name:
Andrew J. Thomas
 
Joseph Vanderstelt
Title:
Chief Executive Officer
 
Date:
April 27, 2015
Date:
April 27, 2015  
     

 
 

--------------------------------------------------------------------------------


